TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00393-CV


In re Lorraine Poole, Guardian for Michael Leonard Poole,

an Incompetent Person






ORIGINAL PROCEEDING FROM BELL COUNTY



M E M O R A N D U M   O P I N I O N


	Relator Lorraine Poole, in her capacity as guardian for Michael Leonard Poole, filed
a petition for writ of mandamus.  We deny the petition.  See Tex. R. App. P. 52.8(a).


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear

Filed:   August 6, 2004